DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 1/12/2021.
Response to Arguments
Applicant's arguments filed 1/12/2021 have been fully considered but they are not persuasive.
With regard to the arguments on pages 6-8,
Applicant argues that Collier-Hallman does not disclose applying a low pass filtering in a different time grid than the one in which the tachometers are sampled.  The Examiner respectfully disagrees in that applicant is arguing the references individually.    Applicant does not recite or require any limitations as to what the time grids are or how they have to be defined, and applicant does not relate the time intervals to any other element.  As such, applicant is essentially just stating that there are time intervals within each time grid without any further limitation on how the time intervals must be interpreted.  Motz (US 2012/0182658) or Motz (US 2012/0182658) in view of Pearson et al. (Pearson) (US 2014/0333309) disclose that a first time grid can reasonably be the sampling rate of the analog to digital convertor 110 and the time it takes to differentiate the signal, and the second time grid is the entire time after a portion of the signal is digitally converted, where the signal is then processed, in the combination, by the low pass filter, along with the other disclosed processing. A time interval in the first time grid can be defined as the sampling rate of the analog to digital converter, or a time interval in the first time grid can be selected or defined such that it is smaller than any time interval in the second time 
There is no requirement that Collier-Hallman disclose applying a low pass filtering in a different time grid than the one in which the tachometers are sampled, as it is the combination of references that teach the required claim feature, and the combination reasonably disclose this feature for the reasons noted above.
Furthermore, with regard to applicant’s arguments directed towards Pearson et al. (Pearson) (US 2014/0333309), the Examiner respectfully notes that there is no requirement in the claims that the sampling rate of the ADC is different than the rate that the signals sampled by the ADC are processed.  Instead, applicant only recites undefined time intervals, and thus intervals can be selected to meet the claim requirements.  Further, the Examiner respectfully disagrees with applicant’s argument in that applicant does not claim the rate at which the signals are processed.  Instead, applicant only recites time intervals between signals, but applicant does not link these time intervals to any form of processing in claims 1, 6, and 7 as argued.
As such, the Examiner respectfully disagrees.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



As to Claims 10 and 11,
The phrases “a first time interval” on line 1 and “a second time interval” on line 3 of claim 10 and lines 2-3 of claim 11 are indefinite.  Applicant now recites a time interval on the last two lines of claim 1, but applicant distinctly recites the above time intervals from the claim 1 recitation.  The above time intervals, as best understood, are not distinct from the time intervals of claim 1.  Furthermore, the claim 1 recitation of time intervals reasonably includes all time intervals, and as such, there are no other time intervals left to recite with the above noted phrases.  As such, it is unclear what time intervals applicant is referencing with the above phrases.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Motz (US 2012/0182658) in view of Collier-Hallman et al. (Collier-Hallman) (US 2002/0149340).
As to Claims 1 and 7,
Motz discloses an analog-to-digital converter (110) configured to sample a continuous input signal at a first sampling rate in a first time grid and output a digital signal based on the sampled continuous input signal (Paragraphs [0016],[0020] / the first time can be the sampling rate of the analog to digital converter plus the time it takes to differentiate the signal); a differentiating device (112) electrically connected to the analog-to-digital converter, the differentiating device configured to differentiate signal values in the digital signal in the first 
Motz does not disclose the processing device configured to process the differentiated signal in the second time grid by applying a low-pass filtering to the difference quotients of the differentiated signal.
Collier-Hallman discloses the processing device (206) is configured to process the differentiated signal in a second time grid by applying a low-pass filtering to the difference quotients of the differentiated signal (Paragraphs [0035],[0039] / note filters (206) and the difference signal that is ultimately output as Motor_Vel_Der_144 / note everything before the filtering can be considered a first time grid, and everything during and after the filtering can be a second time grid).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Motz in view of Pearson to include the processing device configured to process the differentiated signal in the second time grid by applying a low-pass filtering to the 
As to Claim 3,
Motz discloses wherein, to calculate the difference quotients,  the differentiating device is further configured to calculate a difference between a digital signal value included in the digital signal values of the digital signal and a previous digital signal value included in the digital signal values of the digital signal, and divide the difference by a time difference between a first point in time of the digital signal value included in the digital signal values of the digital signal and a second point in time of the previous digital signal value included in the digital signal values of the digital signal (Motz discloses that the difference taken is a difference between values at two different points of time, and that such a difference is actually a determined slope which is equal to the change in the digital signal values divided by a change in time for those signals (Paragraphs [0019], [0020], [0025]), and where the change in time occurs at two points in the difference signal (304) that are located at where the second time grid is said to repeat.).
As to Claim 6,
Motz discloses a device for processing a signal having an analog-to-digital converter (110) configured to sample a continuous input signal at a first sampling rate in a first time grid and output a digital signal based on the sampled continuous input signal (Paragraphs [0016],[0020] / the first time can be the sampling rate of the analog to digital converter plus the time it takes to differentiate the signal); a differentiating device (112) electrically connected to the analog-to-digital converter, the differentiating device configured to differentiate signal values 
Motz does not disclose an electrical machine which is coupled to a drive shaft, a rotary encoder coupled to the drive shaft and configured to provide a continuous signal corresponding to a angular position of the drive shaft, a device for processing the signal including processing corresponding to the angular position of the drive shaft, and the analog-to-digital converter is configured to sample the signal which corresponds to the angular position of the drive shaft, the processing device configured to process the differentiated signal in the second time grid by applying a low-pass filtering to the difference quotients of the differentiated signal.
Collier-Hallman discloses an electrical machine (motor) which is coupled to a drive shaft (22), a rotary encoder (40),(34),(36),(24) coupled to the drive shaft and configured to provide a continuous signal corresponding to a angular position of the drive shaft, (Paragraph [0025]), the analog-to-digital converter is configured to sample the signal which corresponds to the angular position of the drive shaft  (Paragraph [0038]), the processing device (206) is configured to 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Motz to include an electrical machine which is coupled to a drive shaft, a rotary encoder coupled to the drive shaft and configured to provide a continuous signal corresponding to a angular position of the drive shaft, a device for processing the signal including processing corresponding to the angular position of the drive shaft, and the analog-to-digital converter is configured to sample the signal which corresponds to the angular position of the drive shaft, the processing device configured to process the differentiated signal in the second time grid by applying a low-pass filtering to the difference quotients of the differentiated signal given the above disclosure and teaching of Collier-Hallman in order to advantageously be able to determine the speed and position of the drive shaft and thus ensure that the device is functional properly, and to advantageously be able to turn the wheels of a vehicle in the desired manner as it corresponds to the rotational angle of the steering wheel so as to ensure that the vehicle functions properly and drives in the desired manner (note Paragraph [0023] states that the system may be applied in an electronic steering system.)
Claims 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Motz (US 2012/0182658) in view of Collier-Hallman et al. (Collier-Hallman) (US 2002/0149340) as applied to claim 1 and in further view of Pearson et al. (Pearson) (US 2014/0333309).
As to Claims 5, 9, 10, and 11,

However, Motz in view of Collier-Hallman does not explicitly disclose the time intervals between successive samplings of the continuous input signal are variable, and does not disclose a first time interval between a first sampling time and a second sampling time of the continuous input signal is different than a second time interval between the second sampling time and a third sampling time of the continuous input signal, a first time interval between a first set of successive samplings of the continuous input signal is different than a second time interval between a second set of successive samplings of the continuous input signal, at least one update of the sampled continuous input signal is sampled by the analog to digital converter between every two successive differentiated signal values in the differentiated signal.
Pearson discloses the sampling rate of the ADC may be varied, and the sampling rate of the ADC must be sufficient to meet the Nyquist sampling criterion but there is no upper limit other than the sample rate capability of the ADC (Paragraph [0077] / note the sampling rate can reasonably be said to define the time intervals).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Motz to include the time intervals between successive samplings of the continuous input signal are variable, and a first time interval between a first sampling time and a second sampling time of the continuous input signal is different than a second time interval between the second sampling time and a third sampling time of the continuous input signal, a first time interval between a first set of successive samplings of the continuous input signal is 
(Note that because, in the combination, because the sampling is performed at the Nyquist rate, the analog to digital converter is performing a new sampling (update of the sampled input signal) at least twice per every two successive output values from the analog to digital converter, and thus it must also be performing an updated sample between every two successive differentiated signal values).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858